Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board dated May 8, 1979, which affirmed an order of the State Division of Human Rights dismissing petitioner’s complaint after a hearing. Order confirmed and petition dismissed, without costs or disbursements. Considered as a whole, the record contains sufficient evidence to support the finding of the State Division of Human Rights that petitioner’s discharge was not in retaliation for his having filed a previous complaint of ethnic discrimination (see Executive Law, § 298). Mollen, P. J., Damiani, Gibbons and Martuscello, JJ., concur.